UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             - against -
                                                                ORDER
 FREDY RENAN NAJERA MONTOYA,
                                                            15 Cr. 378 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The sentencing scheduled for May 11, 2021 is adjourned to June 11, 2021 at

11:00 a.m.

Dated: New York, New York
       May 6, 2021
